DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 11/22/2020.  Claims 1-20 are pending and have been examined.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  
As per claim 7, there is lack of antecedent basis for “the index” in line 3.  This similarly applies to claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 10-12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 7080328 B1) in view of Finn (US 20030093348 A1).

As per independent claim 1, Sawyer teaches a system comprising: at least one processor and memory coupled to the at least one processor (e.g. in column 2 lines 38-44, “computer that includes a processor, memory, and a machine readable medium”), wherein the memory stores: a parameter database including a plurality of asset identifiers (e.g. in column 2 lines 61-67, “store information, including a plurality of securities information and equities information in database 106”), wherein each of the plurality of asset identifiers corresponds to (i) a respective index and (ii) a respective category (e.g. in column 3 lines 20-57, “relating to a population of…securities or stocks [includes] well known indices or exchanges, such as the New York Stock Exchange (NYSE), Standard & Poor's 500, NASDAQ, the Russell 2000, etc.; categorization by capitalization such as large, middle, and small, by value, by growth… pertinent sector such as technology, energy, transportation, financial, retail, etc.”); and instructions for execution by the at least one processor (e.g. in column 2 lines 50-60); and wherein the instructions include, in response to receiving a request signal from a user device (e.g. in column 4 lines 34-42, “receives an indication that a particular criterion is to be added to a filter… by a user”): obtaining, from the parameter database, a set of asset identifiers corresponding to a first index indicated in the request signal (e.g. in column 3 lines 20-57, “criteria relating to a population of…securities or stocks… include, for example, membership in well-known indices or exchanges, such as the New York Stock Exchange (NYSE), Standard & Poor's 500, NASDAQ, the Russell 2000”); filtering the set of asset identifiers based on a first category indicated in the request signal (e.g. “criteria relating to a population of…securities or stocks… include… categorization by capitalization such as large, middle, and small, by value, by growth; dividend information such as yield or per share; pertinent sector such as technology, energy, transportation, financial, retail”); generating an adjusted set of asset identifiers by adjusting a parameter of the asset identifiers associated with in response to the request signal including the parameter (e.g. in column 3 lines 20-57 and column 4 lines 34-67, “continue to receive criteria, apply the criteria and generate a list of items that meet the criteria of the filter by cycling through blocks 214, 218 and 222 until the user ceases adding additional criteria” and figure 3); and transforming an interface of the user device by rendering a graphical depiction of the adjusted set of asset identifiers (e.g. in column 4 lines 34-67, “graphical user interface… generates a list of items that meet all of the criteria in the filter” and figure 3), but does not specifically teach for each category represented in the filtered set of asset identifiers, adjusting the parameter including a representation ratio associated with the corresponding category.  
However, Finn teaches for each category represented in a set of asset identifiers, adjusting a parameter including a representation ratio associated with the corresponding category (e.g. in paragraphs 3, 11, and 51, “improved investment portfolio management tool that enable investors to build and manage a customized portfolio of investments… facilitate the purchasing of interests in securities for an account having the aforementioned group structures, an investor can specify an "allocation factor" for each security, for each group, and for each sub-group included in an account… allocation factor for a group specifies a percentage [i.e. representation ratio] of a total amount to be used to purchase interests in securities for the account in which the group is located, and the allocation factor for a sub-group specifies a percentage of a total amount to be used to purchase interests in securities for the group in which the sub-group is located” and figure 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sawyer to include the teachings of Finn because one of ordinary skill in the art would have recognized the benefit of providing relevant parameters to build and manage a customized portfolio of investments.

As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches transforming the interface of the user device by rendering a graphical depiction of the representation ratio of the corresponding asset identifier, and the graphical depiction is represented as a percentage (e.g. Sawyer, in figure 3; Finn, in paragraph 46, “percentage” and figure 11).

As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches adding an asset identifier to the set of asset identifiers in response to (i) the request signal identifying the asset identifier and (ii) the set of asset identifiers excluding the asset identifier (e.g. Sawyer, column 4 lines 34-67, “graphical user interface… generates a list of items that meet all of the criteria in the filter”; Finn, in paragraph 51 and figure 5 showing “Add Stock” button; note: the term “add” implies that the stock was previously excluded).

As per claim 10, the rejection of claim 1 is incorporated and the combination further teaches wherein the filtering the set of asset identifiers based on the first category includes at least one of: including a first asset identifier of the set of asset identifiers if the first asset identifier corresponds to the first category and excluding the first asset identifier of the set of asset identifiers if the first asset identifier corresponds to the first category (e.g. Sawyer, in column 3 lines 20-57 and column 4 lines 34-67, “continue to receive criteria, apply the criteria and generate a list of items that meet the criteria of the filter by cycling through blocks 214, 218 and 222 until the user ceases adding additional criteria”, i.e. including).

Claims 11-12, 15, and 20 are the method claims corresponding to system claims 1-2, 5, and 10, and are rejected under the same reasons set forth.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 7080328 B1) in view of Finn (US 20030093348 A1) as applied above, and further in view of Hornkvist et al. (US 20120203766 A1).
As per claim 3, the rejection of claim 1 is incorporated, but the combination does not specifically teach reducing a total number of asset identifiers included in the set of asset identifiers based on a requested number of assets included in the request signal.  However, Hornkvist teaches reducing a total number of items included in the set of items based on a requested number of assets included in a request signal (e.g. in paragraphs 4-5, “subset of results can be limited to a number of matching results which is less than the total number of matching results in the selected category”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hornkvist because one of ordinary skill in the art would have recognized the benefit of allowing a subset of information to be displayed.

As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches determining a number of asset identifiers in the set of asset identifiers (e.g. Sawyer, in column 4 lines 54-62), but does not specifically teach in response to a requested number of assets being less than the number of asset identifiers in the set of asset identifiers, removing asset identifiers from the set of asset identifiers based on a type indication included in the request signal.  However, Hornkvist teaches in response to a requested number of assets being less than a number of asset identifiers in the set of asset identifiers, removing asset identifiers from the set of asset identifiers based on a type indication included in a request signal (e.g. in paragraphs 4-5, “selected category and the second subset of results can be limited to a number of matching results which is less than the total number of matching results in the selected category”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hornkvist because one of ordinary skill in the art would have recognized the benefit of allowing a subset of information to be displayed.
Claims 13-14 are the method claims corresponding to system claims 3-4, and are rejected under the same reasons set forth. 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 7080328 B1) in view of Finn (US 20030093348 A1) as applied above, and further in view of Wallman (US 6601044 B1).

As per claim 6, the rejection of claim 1 is incorporated, but the combination does not specifically teach removing an asset identifier from the set of asset identifiers in response to the request signal indicating an exclusion of the asset identifier.  However, Wallman teaches removing an asset identifier from a set of asset identifiers in response to a signal indicating an exclusion of the asset identifier (e.g. in column 31 lines 18-21, “investor could subtract specified securities from the suggested portfolio”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Wallman because one of ordinary skill in the art would have recognized the benefit of allowing the user to fine tune the portfolio.

Claim 16 is the method claim corresponding to system claim 6, and is rejected under the same reasons set forth.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 7080328 B1) in view of Finn (US 20030093348 A1) as applied above, and further in view of Ricketts et al. (US 6901383 B1).

As per claim 7, the rejection of claim 1 is incorporated, but the combination does not specifically teach calculating a plurality of performance metric comparisons for the adjusted set of asset identifiers and the index over a threshold period and displaying the plurality of performance metric comparisons on the interface.  However, Ricketts teaches calculating a plurality of performance metric comparisons for a set of asset identifiers and an index over a threshold period and displaying the plurality of performance metric comparisons on an interface (e.g. in column 21 lines 54-63, “web site report 1700 comprises a base series graphical representation of a 9 period weekly buy simple index 1701, a comparison series graphical representation of a 21 period weekly buy simple index” and figures 17 and 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Ricketts because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily understand relevant information pertaining to a portfolio.

As per claim 8, the rejection of claim 7 is incorporated and the combination further teaches wherein the instructions include: graphing at least one of the plurality of performance metric comparisons of the adjusted set of asset identifiers and the index on a chart and displaying the chart on the interface (e.g. Ricketts, in column 21 lines 54-63 and column 22 lines 12-16, “web site report 1700 comprises a base series graphical representation of a 9 period weekly buy simple index 1701, a comparison series graphical representation of a 21 period weekly buy simple index… on the graphical display” and figures 17 and 21 showing graph on chart).

Claims 17-18 are the method claims corresponding to system claims 7-8, and are rejected under the same reasons set forth.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 7080328 B1) in view of Finn (US 20030093348 A1) as applied above, and further in view of Lee (US 20020133446 A1).
As per claim 9, the rejection of claim 1 is incorporated, but the combination does not specifically teach identifying each asset of the adjusted set of asset identifiers including a loss of an amount, wherein the loss is over a threshold period; summing, for the adjusted set of asset identifiers, an overall loss; and displaying the overall loss on the interface.  However, Lee teaches identifying each asset of a set of asset identifiers including a loss of an amount, wherein the loss is over a threshold period, summing, for the set of asset identifiers, an overall loss, and displaying the overall loss on the interface (e.g. in paragraph 181, “web page of FIG. 15 [displaying] profit or loss value amount of each item… sum of profit/loss value amount of items listed in the data table” and figure 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Lee because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily understand relevant information pertaining to a portfolio.
Claim 19 is the method claim corresponding to system claim 9, and is rejected under the same reasons set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Drain (US 20080077539 A1) teaches “uses a number of filters and/or optimization criteria to create the stock index” (e.g. in paragraph 19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        07/01/2022


/ARIEL MERCADO/Primary Examiner, Art Unit 2176